DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/01/2021, have been fully considered.
Applicant traverses the rejections of claims under 35 U.S.C. 112(a).  As argued by Applicant, “[t]he representative examples provided in the present application provide sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  Applicant also submits that the examples of the present application all show various degrees of effectiveness.  See, Tables 1-6” (Applicant Arguments, Page 5).  
Yet, as discussed in the basis of the rejection, although the claims are directed to control of any insect, comprising the administration of numerous potential actives in combination with one or more undefined attractant(s) and/or nutrient(s), the only tested insect was mosquito in which the actives all were combined with 10% sugar in CPDA (see Paragraph 0056: “rFOH alone without any inactive ingredient such as sugar or CPDA resulted in minimal death rate”).  unpredictability of the claimed pesticides in controlling even a single insect (compare efficacy of ingested 1% FOH with sucrose in CDPA (93% killing) (Page 16, Table 1) or 0.1% FOH with sucrose in CDPA (44% killing) (Page 15, Paragraph 0046, Example 2) with 0.5% 2,2-dimethyl-1,3-propanediol (10% killing) (Page 19, Table 5) in mosquitos).  Furthermore, the choice of attractant/nutrient influenced the efficacy of FOH (compare efficacy of ingested 0.1% FOH with sucrose in CDPA (46-64% killing) (Page 17, Table 2) with 0.1% FOH with sucrose and corn syrup in CDPA (22-30% killing (Page 18, Table 2)).
Applicant, however, further “submits [the] Declaration of inventor Chunbo Zhang (Zhang Declaration)” which “explains the central of the invention ‘is to make pesticide products that pests are hungry for so that active ‘food’ searching and active ingestions to the pesticide products will occur” (Applicant Arguments, Page 5).  Additionally, “[t]he Zhang Declaration also states that active agents (a) 3-fluoropropane-1,2-diol, (b) 3-brompropane-1,2-diol, (c) 3-chloro-1,2-propanediol, (d) 2,2-dimethyl-1,3-propanediol, (e) 2-phenyl-1,3-propanediol, (f) 2,3-dimethylbutane-2,3-diol, (g) 2-amino-2-methyl-1-propanol hydrochloride, and (h) 1,1-bis(hydroxymethyl)cyclopropane were effective to kill ants and active agent 3-chloro-1,2-propanediol was effective to kill three different kinds of bacteria” (Applicant Arguments, Page 5).
Turning to the Zhang Declaration, included are “a few examples showing that the inventive methods were effective to kill ants” (Paragraph 5).  In particular, six photos are shown in which 8, 4, 5, 5, 5 and 8 small cups are pictured therein along with ants, wherein in the last photo, the 8 cups are identified as containing the actives (a) – (h).  Although it is alleged that the pictures show “that the inventive methods were effective to kill ants”, nothing is provided to explain how the 
As to the showing in the Zhang Declaration that two related compounds, differing in a single halo substitution, are effective in against two bacteria, the showing is still not considered to support the claimed method of controlling any bacteria via contact with the myriad actives included in the claims.
As such, the rejection of claims is MAINTAINED.
However, the rejection of claims under 35 U.S.C. 112(a) has been modified – and a new rejection under 35 U.S.C. 102(a)(1) has been provided – in the instant Action based on newly identified prior art.  That prior art is Butt et al (Agricultural Handbook No. 263: Materials Evaluated as Insecticides and Acarides, at Brownsville, Tex., September 1955 to June 1961 (1964)) which specifically teaches the claimed method of feeding a population of insects (boll weevil, cotton aphid, two-spotted spider mite, southern armyworm and salt-marsh-caterpillar) with a composition comprising the active agent 2-butyl-2-ethyl-1,3-propanediol, which anticipates the claimed method.  However, the active (and several related actives such as 2-methyl-2-propyl-1,3-propanediol, 2-ethyl-2-methyl-propanediol, 3-chloro-1,2-propandiol diacetate) showed little killing, further demonstrating the unpredictability of the claimed method directed to the killing of any insect and further supporting the rejection of claims under 35 U.S.C. 112(a).      
For all the foregoing reasons, Applicant’s arguments are not found persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 11 and 15 are NEWLY rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al (Agricultural Handbook No. 263: Materials Evaluated as Insecticides and Acarides, at Brownsville, Tex., September 1955 to June 1961 (1964)).
Claim 1 is drawn to a method of insect control comprising feeding to a population of insects a composition comprising one or more active agents, and one or more attractants or nutrients, wherein the active agent is 2-butyl-2-ethyl-1,3-propanediol (more specifically, wherein the concentration is from 0.001% to 1% (claim 15)) and wherein the one or more attractants is a food attractant.
Butt et al teach “both sides of a cotton leaf [i.e., a food attractant] were sprayed with 5 ml. of an acetone solution of the test material.  The leaf was then cut in half and each half placed in a petri dish with 10 fourth-instar [salt-marsh caterpillar and southern armyworm] larvae.  Mortality and feeding were recorded in 48 hours” (Page 2), wherein the test material was 2-butyl-2-ethyl-1,3-propanediol at a concentration of 1 percent (Page 1).
As such, claims 1 and 15 are anticipated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13, 15, 17 and 19-20 are MAINTAINED rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of controlling mosquitos comprising administering 3-fluoropropane-1,2-diol in combination with citrate-phosphate-dextrose plus adenine (CDPDA) to a population of mosquitos, is not considered enabled for controlling pests as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Scope/Breadth of the Claims:  The instant claims are directed to methods of insect or bacterial control comprising feeding a population of insects or treating bacteria with a composition comprising one or more active agents, and one or more attractants or nutrients, wherein numerous active agents, attractants and nutrients are further recited by the claims.  
As disclosed by Applicant, “[a]lthough pesticides have many uses and substantial benefits, pesticides are potentially toxic to humans, animals and other species.  Some pesticides have been reported to cause cancer, endocrine disorders, obesity and diabetes, disorders in the nervous system, infertility and sterility, brain damages, birth defects, organ failure, allergies…” and so on, and “extended or repeated use of pesticides may result in resistance to the pesticides” (Specification, Paragraph 0003).   As such, any method of insect control comprising exposing a any insect and/or bacteria; the active agent(s) to be administered included dozens of generic and specific agents that can be administered alone or in in countless combinations; and the attractants and/or nutrients are largely undefined. 
The State of the Prior Art and Level of Predictability in the Art: Developing new pesticides is an extremely complex process associated with little likelihood of success.  As discussed by Guenther (“What’s it take to produce new pesticides” January 5, 2016 (available online at https://www.grainews.ca/news/whats-it-take-to-produce-new-pesticides/); of record), “it typically takes at least 10 years from idea generation to market launch… thousands of compounds [are screened] each year” and “[o]nly about 10 to 20 per cent of these compounds make it past the growth chambers” (Page 1).  As further taught by Guenther “[i]f you start with several thousand potential new actives, only a few might make it to market” (Page 2).  Indeed, in a study by Butt et al evaluating “about 4,500 materials… for potential insecticidal and acaricidal activity” (Page 1), including the instantly claimed active 2-butyl-2-ethyl-1,3-propanediol (Page 59, Item No. 2515), “[o]f the 3,148 materials reported here, 13 were in class 4A [i.e., provided 50% or more mortality at 0.1% concentration], 86 in class 4 [i.e., provided 50% or more mortality at 0.5% concentration], and 109 in class 3 [i.e., provided 90% or more mortality at 1% concentration, but less than 50% mortality at 0.5%]” (Page 2).  Significantly, the instantly claimed active 2-butyl-2-ethyl-1,3-propanediol provided less than 50% mortality at 1% concentration (Page 59, Item No. 2515). 
Not surprisingly, the instant Specification demonstrates the unpredictability of pesticides (compare efficacy of ingested 1% FOH with sucrose in CDPA (93% killing) (Page 16, Table 1) 0.1% FOH with sucrose in CDPA (44% killing) (Page 15, Paragraph 0046, Example 2) with 0.5% 2,2-dimethyl-1,3-propanediol (10% killing) (Page 19, Table 5) in mosquitos).  Furthermore, the choice of attractant/nutrient influenced the efficacy of FOH (compare efficacy of ingested 0.1% FOH with sucrose in CDPA (46-64% killing) (Page 17, Table 2) with 0.1% FOH with sucrose and corn syrup in CDPA (22-30% killing (Page 18, Table 2)).
The Amount of Direction Provided by the Inventor / Existence of Working Examples:  The instant disclosure is limited.  At the outset, the only tested insect was mosquito in which the actives all were combined with 10% sugar in CPDA.  However, while approximately 20 different actives were evaluated, many provided little killing.  FOH was additionally showed activity against MRSA and E. coli (Page 23, Table 7).
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, any method of pest control comprising exposing a population of pests to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex and unpredictable.  Indeed, as discussed by Guenther, in determining whether an herbicide might work, one must undertake “field-scale trials with farmers… [t]he trials range from 40 to 160 acres” (Page 5) with little expectation of success.  In the instant case, this complexity is exacerbated by the broadness of the claims which embrace exposing countless compounds (and combinations thereof) to control insects and bacteria.  Yet the Specification is limited to controlling mosquitos and the control of MRSA or E.coli.
Based on all of the foregoing, it would require undue experimentation to determine which actives (alone or in combination) could be utilized to control insects and bacteria as embraced by the claims.  One would have to carry out countless trials, exposing each of the numerous agents 
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.